Citation Nr: 0030876	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include psoriasis and dermatosis.

2.  Entitlement to service connection for a disability 
manifested by dizziness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.P. 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION
 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, (the RO) which denied service connection 
for psoriasis and dizziness.  

In October 2000, the appellant testified before the 
undersigned at a personal hearing at the RO.  A transcript of 
that hearing has been associated with the appellant's VA 
claims folder.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination of the claims on the merits.  

The appellant contends that he developed a skin disorder and 
dizziness as a result of immunizations he received while on 
inactive duty training.  In an August 1998 letter, the Naval 
Reserve Center indicated that the appellant served on 
inactive duty training on September 16-17, 1995.  Service 
medical records show that on September 16, 1995, the 
appellant was inoculated with yellow fever vaccine, typhoid 
vaccine, tetanus-diphtheria toxoids and oral poliovirus 
vaccine. 

Service medical records show that on September 27, 1995, the 
appellant was treated for contact dermatitis.  A hospital 
record dated September 30, 1995 indicates that the rash was 
possibly due to the immunization shots.  An October 1995 
service dermatology clinical record indicates that the 
appellant had been immunized on September 16, 1995 and his 
symptoms began on September 21, 1995.  The assessment was 
most likely erythema multiform secondary to the above 
immunizations.  Service medical records show that in November 
1995, psoriasis was diagnosed.  The appellant was treated for 
psoriasis in December 1995, January 1996 and March 1996.  A 
December 1995 medical opinion for the Medical Review Board 
indicates that the appellant's psoriasis was a constitutional 
condition and the relationship between the appellant's 
vaccinations and the onset of the dermatitis was probably 
coincidental.  

The Board notes that there is evidence that the appellant 
currently has psoriasis and complaints of dizziness.  A 
September 1997 VA examination report reflects a diagnosis of 
psoriasis, dermatosis and dizziness of an uncertain cause.  

Governing law specifically provides that VA's statutory duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) [to be codified 
at 38 U.S.C. § 5103A (d)].

The Board finds that a VA medical examination is necessary 
since the evidence of record includes competent evidence that 
the appellant currently has psoriasis, dermatosis and 
symptoms of dizziness.  There is medical evidence, in the 
form of service medical records, which indicate that the skin 
disorder may be associated with the appellant's inactive duty 
for training, specifically the immunizations he received on 
inactive duty for training.  There is also, however, medical 
evidence of record which indicates that the skin disorder is 
constitutional and not related to the immunizations in 
service.  See 38 C.F.R. §§ 3.303(c), 4.9 [congenital or 
developmental defects are not diseases or injuries for the 
purposes of service connection].

In light of the conflicting findings, the Board finds that 
there is not sufficient medical evidence of record for the 
Board to make a decision on the claim.  The Board notes that 
the appellant was afforded a VA examination in September 
1997.  However, the VA examiner did not render an opinion as 
to whether the appellant's current skin disorder and 
dizziness was due to the immunizations service.  Thus, the 
Board finds that another VA examination is necessary to 
determine the etiology of the skin disorder and disorder 
manifested by dizziness.    

Lastly, the Board notes that in a July 2000 letter, the 
appellant's private attorney indicated that the appellant was 
pursing a claim for social security disability benefits.  The 
RO should request information regarding this claim from the 
appellant and to the extent possible obtain records 
pertaining to any claim made by the appellant with respect to 
Social Security benefits.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).   

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for his claimed 
skin disorder and dizziness.  After 
securing appropriate consent from the 
appellant, any medical care providers so 
identified should be asked to provide 
copies of the appellant's treatment 
records, if such records are not 
associated with the claims folder. 

2. The RO obtain pertinent information 
from the appellant concerning any claims 
for disability benefits which are 
currently pending or which have been 
decided.  Based on the information 
provided by the appellant, the RO should 
obtain a copies of records associated 
with such claim(s) for disability 
benefits and any decision reached, if 
such records currently exist.  

3.  The RO should schedule the appellant 
for VA examination(s) in order to 
determine the nature and etiology of the 
appellant's claimed skin disorder and 
dizziness.  The examiner(s) should 
provide a diagnosis for any skin disorder 
or disorder manifested by dizziness found 
on examination.  The examiner(s) should 
review the appellant's medical history 
and provide an opinion as to etiology for 
any skin disorder or disorder manifested 
by dizziness found on examination.  In 
particular, the examiner(s) should offer 
an opinion as to whether it is at least 
as likely as not that such skin disorder 
or disorder manifested by dizziness is 
related to or the result of the 
immunizations the appellant received on 
September 16, 1995.  The report(s) of 
examination should be associated with the 
appellant's claims folder. 

4.  Thereafter, the appellant's claims 
for service connection for a skin 
disorder and a disability manifested by 
dizziness should be adjudicated by the 
RO.  If all benefits sought are not 
granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
Supplemental Statement of the Case must 
apprise the appellant of the applicable 
law and regulations pertaining to the 
claims at issue, including the pertinent 
regulations regarding service connection 
and inactive duty for training, as well 
as law and regulations pertinent to 
perfecting an appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



